Citation Nr: 0431855	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right shoulder injury, to 
include tendonitis, incurred during a course of training 
claimed to be part of a VA vocational rehabilitation program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1982 to 
May 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from The November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, denying compensation under 38 U.S.C.A. § 
1151 for right shoulder impingement syndrome and tendonitis, 
status post surgery.  

In August 2000 the veteran requested a hearing before a 
hearing officer at the RO. However, in lieu of that hearing 
the veteran accepted an informal hearing conference with the 
Decision Review Officer (DRO) at the RO in January 2001.  The 
DRO thereafter reviewed the claim and prepared a supplemental 
statement of the case in February 2001.

In June 2002, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the RO (a Travel 
Board hearing).  A transcript of that hearing is contained in 
the claims folder. 

In September 2002, the Board ordered additional development 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  
Since then, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§ 19.9(a)(2) was invalid.  As such, the Board is not 
permitted to consider evidence on appeal absent either 
initial consideration of that evidence by the RO or the 
appellant's initial waiver of that additional evidence prior 
to Board adjudication. Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In response, in July 2003, the Board remanded the 
claim for appropriate RO development and readjudication.  



FINDING OF FACT

The veteran injured his right shoulder during a course of 
unapproved employment training that was not part of his VA 
vocational rehabilitation program.  


CONCLUSION OF LAW

Compensation benefits pursuant to 38 U.S.C.A. § 1151, are not 
warranted for residuals a right shoulder injury, to include 
tendonitis, incurred in a course of employment training not 
approved as part of a VA vocational rehabilitation program.  
38 U.S.C.A. §§ 1151, 3100, 3111, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 3.800, 21.292 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103, 5103A (West 2002), VA has an 
enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as an enhanced duty to assist him in securing that 
evidence.  See also, 38 C.F.R. § 3.159 (2003).  This body of 
laws is collectively known as the Veterans Claims Assistance 
Act (VCAA).   

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes undertaking efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c).  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
remain applicable, including provisions pertaining to when 
notice is issued.  In this instance, however, the Board finds 
that the veteran was provided the necessary notice and 
assistance required, as discussed below, since he was given 
ample notice and opportunity to remedy any deficiencies in 
his claim.

The veteran's vocational rehabilitation folder has been 
received and it is associated with the claims folder.  Also 
associated with the claims folder are occupational records 
related to the veteran's hiring by the City of Aurora Police 
Department, his Aurora Police Academy training, a workers 
compensation claim related to his right shoulder injury in 
the course of Aurora Police Academy training, and a lawsuit 
filed against the City of Aurora.  Transcripts from his 
undergraduate program at Colorado Christian University are 
also associated with the claims folder.  In the course of 
development of his claim, the veteran was requested to submit 
additional pertinent records related to these matters, 
including by a Board development letter in January 2003, and 
an Appeals Management Center development letter in January 
2004.  

Social Security records were received and associated with the 
claims folder.  Also received and associated with the claims 
folder were VA and private treatment and examination records, 
including medical opinions addressing the veteran's current 
right shoulder disorder as causally related to his injury in 
the course of police academy training in 1998.  

The physical circumstances of the right shoulder injury and 
the resulting residual right shoulder disability are not in 
dispute.  Hence, no further medical records development are 
required in this case.  

The determinative issue in this case is whether Aurora Police 
Academy training, during which time the veteran injured his 
right shoulder, was part of a program of VA vocational 
rehabilitation training.  All VA vocational rehabilitation 
records, pertinent police training and employment records, 
and education records have been associated with the claims 
folder.  Accordingly, the Board is satisfied that there 
remains no reasonable possibility that further development of 
the evidentiary record will further the veteran's claim.  The 
veteran has been informed of this evidentiary development by 
a statement of the case issued in March 2000 and by 
supplemental statements of the case issued in February 2001 
and May 2004.  

The veteran was afforded the opportunity to address his claim 
at an informal hearing conference conducted in January 2001, 
and at a June 2002 Travel Board hearing.  

The veteran was informed of the assistance VA would provide 
in furtherance of his claim, that it was ultimately his duty 
to see that pertinent evidence was obtained, and that he 
should submit as-yet-unobtained pertinent records in his 
possession, specifically documents related to his police 
employment and training.  Such notice was provided by 
development letters in January 2003 and January 2004.  The 
veteran has not indicated the existence of any additional 
evidence which would support his claim.  Hence, all 
evidentiary notice and development requirements, including 
pursuant to the VCAA, have been completed.  

In view of the foregoing, the action taken VA complies with 
all requirements of law, thereby allowing the Board to 
consider the issue on appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The facts as presented in this case are relatively clear.  
The veteran had been enrolled in a vocational rehabilitation 
program pursuant to 38 C.F.R. Chapter 31 since August 1995.  
The veteran on his own and without approval of a VA 
vocational rehabilitation department, sought and obtained 
employment with the City of Aurora Police Department, with 
employment beginning effective February 1998, as indicated in 
employment documents contained within the claims folder.  

Also on his own and not as part of a VA vocational 
rehabilitation plan, he entered the Aurora Police Academy as 
part of that police employment.  In June 1998, during the 
course of that training, the veteran injured his right 
shoulder.  He had discussed his police academy training with 
a VA vocational rehabilitation counselor in January 1998, 
prior to starting the police academy training.  Notably, 
however, police academy training was not part of the 
veteran's approved vocational rehabilitation plan, and the 
courses were not approved as part of that plan, as addressed 
below.  The veteran now claims entitlement to 38 U.S.C.A. § 
1151 benefits based his right shoulder injury which was 
incurred during the police academy training.  He asserts 
entitlement to such benefits because the disability was 
allegedly incurred while pursuing a de facto approved program 
of VA vocational rehabilitation.  The veteran submitted his 
Chapter 1151 claim in April 1999.

The veteran's VA vocational rehabilitation program was first 
authorized by a VA case manager in August 1995, as indicated 
in a VA Form 28-1905.  The stated goal was a bachelor of 
science degree in business management, to be earned at Red 
Rocks Community College.  The certificate also informs that 
the assistance was to include review and transfer courses as 
needed.  The service-connected disabilities which were the 
basis of qualifying for the vocational rehabilitation program 
were disabilities of the feet and ankles, for which the 
veteran was 30 percent service connected.  VA Forms 28-1905, 
signed by a case managers in September 1997 and May 1998, 
authorized extension of that program of vocational 
rehabilitation, with a new end date of June 1, 1998.  The end 
date was further extended thereafter.  The authorizations 
were for full-time continuous training toward the vocational 
rehabilitation goal of a bachelor of science in business 
management.  

In a January 1998 vocational rehabilitation special report of 
training, a VA rehabilitation counselor informed that she had 
several conversations with the veteran regarding his 
acceptance into the police academy as an Aurora Police 
Department candidate.  She noted that the training was to 
begin in February 1998.  She also noted that she had provided 
him with guidance in finding a college that would accept 
credits to be earned by the police academy training.  

In a May 1998 special report of training, the veteran's VA 
vocational rehabilitation counselor informed that the veteran 
continued to work on his bachelors degree in 
business/organizational management, that he was currently a 
student at Red Rocks Community College, and that he was one 
English class away from an associates degree.  However, the 
veteran had reported that in February 1998 he had begun 
training at the Aurora Police Academy, and that as an 
enrollee at the police academy he was enrolled in 26 credit 
hours through Aurora Community College.  The counselor added 
that both the 26 Aurora Community College credits and the 60 
credits already earned at Red Rocks Community College would 
be accepted at Colorado Christian University.  The counselor 
noted that the veteran had been accepted at Colorado 
Christian University and would most likely begin enrollment 
there in the fall of 1998, with the bachelor of science 
degree to be obtained from that institution.  The counselor 
noted that the veteran would graduate from the police academy 
on June 26, 1998, so that she would interrupt his vocational 
rehabilitation status as of June 27, 1998, until he enrolled 
in Colorado Christian University.  She informed that current 
counseling centered on his continuing to receive a 
subsistence allowance, and on his being able to transfer 
credits from the police academy coursework toward his planned 
bachelor of science in business management.  The counselor 
did not address approval of the police coursework as part of 
the veteran's vocational rehabilitation plan.

June 1998 incident and investigational reports related to the 
veteran's right shoulder injury are consistent.  These inform 
that the right shoulder was injured during arrest training 
when the veteran was playing the role of an arrestee and 
handcuffs were applied to the appellant with his hands behind 
his back while he was laying on his stomach.  The injury 
occurred when the veteran's arm was lifted toward his head.  
Subsequent medical records, including a July 2000 statement 
by I. Stephen Davis, M.D., are to the effect that the police 
academy training incident caused his current right shoulder 
disorder.  

A 1999 letter from the Fire and Police Pension Association of 
Colorado informs that the veteran was awarded disability 
benefits based on injury received while performing official 
duties as an on-duty employee.  The veteran submitted this 
letter in support of his Chapter 1151 claim.  

The veteran's VA vocational rehabilitation counselor in March 
2000 completed a special report of training explaining the 
circumstances of the veteran's enrollment in the Aurora 
Police Academy.  Specifically, the veteran applied for 
employment with the City of Aurora Police Department on his 
own and enrolled in the Aurora Police Academy as part of that 
employment.  The Aurora Police Department paid for the Police 
Academy.  VA vocational counselors discussed with the veteran 
whether pursuing police work was a feasible goal and whether 
to change the veteran's vocational goal in light of this 
training.  

In the March 2000 report, the counselor noted that the 
veteran was granted a subsistence allowance under Chapter 31 
to avoid undue hardship during his police training.  Notably, 
she wrote that VA vocational rehabilitation did not authorize 
the veteran to take the police academy courses. The counselor 
further explained that it was her understanding that the 
veteran was being employed by the Aurora Police Department, 
and that VA Vocational Rehabilitation maintained as the 
veteran's vocational goal a business management vocation.  
She added that the veteran was informed that he would be 
pursuing the additional career of Police Officer on his own, 
with VA only concerned with seeing that the credits earned 
through the Police Academy transferred to Colorado Christian 
University, where he would be continuing work toward his 
bachelor of science in business management, and seeing that 
he entered classes at Colorado Christian University in the 
fall of 1998.  

A July 2000 transcript from Colorado Christian University 
informs that in December 1999 the veteran was awarded a 
bachelor of science degree in organizational management.  The 
transcript informs that 27 of the credits toward that degree 
were transferred from the Community College of Aurora, and 69 
credits toward the degree were transferred from Red Rocks 
Community College.  

At a June 2002 Travel Board hearing, the veteran testified 
that he had discussed with his vocational rehabilitation 
counselor his plans of attending the Aurora Police Academy.  
She reportedly assisted him in transferring credits from that 
training toward his degree in business management, i.e, his 
vocational rehabilitation goal.  He further testified that he 
was afforded a subsistence allowance while engaged in the 
police academy training.  Accordingly, he believed his police 
academy training was part of his vocational rehabilitation 
training, with the goal of obtaining a degree in business 
management.  He testified that his right shoulder was injured 
during police academy physical training, and that residuals 
from this injury were the basis for his Chapter 1151 claim.  
The veteran further testified that while he believed, based 
on conversations with his VA vocational rehabilitation 
counselor prior to beginning police academy training, that 
the training was approved and authorized as part of his 
vocational rehabilitation training, the VA counselor failed 
to follow through and complete approval of the police academy 
training as part of his approved VA vocational 
rehabilitation.  

If, during the course of VA training a veteran sustains 
additional disability the proximate cause of which is not his 
own willful misconduct but (1) an event not reasonably 
foreseeable; or (2) carelessness, negligence, lack of proper 
skill, error in judgment, or other fault on the part of VA, 
then compensation is awarded as if the additional disability 
or death is service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.

38 U.S.C.A. § 1151, regarding benefits for persons disabled 
by vocational rehabilitation, provides, pertinently, 

(a) Compensation under this chapter [...] 
shall be awarded for a qualifying 
additional disability [....]  For 
purposes of this section, a disability 
[...] is a qualifying additional 
disability [...] if [...] (2) the 
disability or death was proximately 
caused (A) by the provision of training 
and rehabilitation services by the 
Secretary as part of an approved 
rehabilitation program under chapter 31 
of this title [....]

38 U.S.C.A. § 3111, entitled "Regulations to promote 
satisfactory conduct and cooperation," provides, in 
pertinent part,

The Secretary shall prescribe such rules 
and regulations as the Secretary 
determines necessary to promote 
satisfactory conduct and cooperation on 
the part of veterans who are pursuing 
rehabilitation programs under this 
chapter.  

38 C.F.R. § 21.292, regarding approval of courses for 
vocational rehabilitation programs, provides as follows: 

(a) Courses must be approved.  Only those 
courses approved by the Department of 
Veterans Affairs shall be utilized to 
provide training and rehabilitation 
services under Chapter 31.  

(b)  General.  VA staff in consultation 
with the veteran will select courses and 
services needed to carry out the 
rehabilitation plan [....] 

38 C.F.R. § 3.358(c)(5), regarding compensation for 
disability resulting from vocational rehabilitation, 
provides, 

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course [....]

In this instance, the preponderance of the evidence 
demonstrates that the veteran's police academy training was 
not authorized as part of his approved vocational 
rehabilitation program.  This is true even though he was 
provided guidance or assistance by VA counselors in seeing 
that credits earned while participating in police training 
transferred toward the vocational goal of earning a bachelor 
of science degree in business management.  The fact that such 
assistance in transferring credits was provided, as well as 
the fact that a subsistence allowance continued to be paid 
during the course of police academy training would seem to 
suggest that the police training was part of the veteran's 
VA-sponsored vocational rehabilitation.  The determining 
factor, however, is what courses were actually approved as 
part of the veteran's VA vocational rehabilitation training 
program.  While the veteran worked with his VA vocational 
counselor to formulate a vocational rehabilitation plan, the 
appellant, of his own volition, joined the City of Aurora 
Police force and entered the Aurora Police Academy.  That 
training was never made an official part of his vocational 
rehabilitation plan, because those courses were never 
selected by VA staff in consultation with the veteran and 
were never approved by VA, as required by 38 C.F.R. § 21.292.  

The representative points to a January 1998 special training 
report wherein a vocational counselor notes conversations 
with the veteran regarding his pending police academy 
training.  That counselor does not, however, suggest that the 
courses were selected in consultation with VA.  That same 
counselor in subsequent reports, as discussed above, 
explained that the veteran enrolled in the police academy on 
his own, and that training was never approved as part of his 
vocational rehabilitation.  Hence, while the veteran may 
argue that police academy training was "implicitly" 
approved by virtue of the counselor's working with him to 
transfer credits from that program toward his bachelor of 
science in business management, such assistance does not 
transform an unapproved training course into an approved one.  
Rather, the assistance merely demonstrates that the VA was 
willing to work with the veteran to continue his pursuit of 
his approved VA vocational rehabilitation plan, even though 
he deviated from that vocational rehabilitation plan. 

There is disagreement between views of the veteran, as 
conveyed in his testimony in June 2002, and the VA vocational 
rehabilitation counselor, as presented in her statements, as 
to whether police academy training was ever supposed to be 
part of his approved VA vocational rehabilitation.  However, 
the disagreement lies only in the question of intent, since 
the veteran acknowledged in testimony that the police academy 
training was not officially approved as part of his VA 
vocational rehabilitation program.  He blamed this failure of 
official approval on the vocational rehabilitation counselor, 
contending in essence that he had done what he believed was 
necessary in discussing the police academy training with her, 
and that it was then up to her to officially approve the 
training.   Pertinent regulations are, however, quite clear.  
Courses must be approved by VA staff in consultation with the 
veteran.  38 C.F.R. § 21.292.  The veteran's mere belief that 
the police academy training would be approved or should have 
been approved is insufficient.  

In short, the onus was on the veteran to determine that the 
course was in fact officially approved by VA if he wished the 
course to be part of his VA vocational rehabilitation.  The 
veteran has presented no such proof because there was no 
official approval in this case.  The VA counselor has 
explained that there was never any such approval because the 
veteran's police academy training was never meant to be part 
of his vocational rehabilitation.  Indeed, the veteran was 
told that he was on his own in this police training.  Absent 
official approval of the police academy courses, those 
courses cannot be considered part of the veteran's VA 
vocational rehabilitation under Chapter 31.  38 C.F.R. 
§ 21.292.  Hence, compensation cannot be payable for 
disability resulting from injury in the course of that police 
academy training.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(c)(5).  Accordingly, the right shoulder injury during police 
academy training does not qualify for 38 U.S.C.A. § 1151 
benefits.

As the preponderance of the evidence is against the claim, 
and, therefore, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are denied for residuals of a right shoulder 
injury.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



